Title: From James Madison to Dolley Madison, 7 August 1809
From: Madison, James
To: Madison, Dolley Payne Todd


My dearest,Washington August 7th. 1809
We reached the end of our journey yesterday at one o’clock; without interruption of any sort on the road. Mr. Coles had been here sometime, one, if not two of the expected dispatch vessels of England, had just arrived, and Mr. Gilston after a short passage from France, entered Washington about the moment I did. You may guess therefore the volumes of papers before us. I am but just dipping into them; and have seen no one as yet except Mr. Smith for a few minutes last evening. What number of days I may be detained here it is impossible to say. The period you may be sure will be shortened as much as possible. Every thing around and within reminds me that you are absent, and makes me anxious to quit the solitude. In my next I hope I shall be able to say when I shall have this gratification; perhaps also to say something of the intelligence just brought us. I send the paper of this morning which has something on the subject. I hope the communications of Gilston will be found more favorable than is stated. Those from England can scarcely be favorable, when such men hold the riens as we have latterly had to do with. Mr. and Mrs. Erskine are here. His successor had not sailed on the 20th. of June. God bless you and be assured of my constant affection
J. Madison
